Citation Nr: 0820897	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Extension of a temporary total rating under 38 C.F.R. § 4.30 
beyond July 31, 2003, based on a need for convalescence 
following left knee surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and June 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The veteran was scheduled for a travel board hearing in June 
2007 but failed to report.  His request for a hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2007).

Final Board decisions were made denying schedular ratings 
greater than 10 percent for left knee degenerative joint 
disease prior to June 10, 2003 and from August 1, 2003 in 
August 2007.


FINDING OF FACT

After July 31, 2003, the veteran did not require 
convalescence from his June 10, 2003 left knee surgery and 
did not have severe post-operative residuals.  No left knee 
immobilization by cast was shown.  


CONCLUSION OF LAW

The criteria for extension of a temporary total rating under 
38 C.F.R. § 4.30 beyond July 31, 2003, based on a need for 
convalescence following left knee surgery, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The veteran was provided notice by letters dated in October 
2002 and November 2007.  While neither letter adequately 
addressed the information and evidence that is necessary to 
substantiate a claim for extension of a temporary total 
rating under 38 C.F.R. § 4.30, this is harmless error, as the 
veteran has demonstrated actual knowledge of these criteria.  
See Written statement from the veteran, dated September 3, 
2004; Informal Hearing Presentation, dated August 23, 2007; 
and VA Form 646, dated April 18, 2008.  As for any timing 
defect, the case was readjudicated after notice was provided 
in a February 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re- adjudication of the 
claim). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records, and lay statements, and conducted a VA examination 
in November 2007.  VA has satisfied its assistance duties.


Analysis

A rating decision dated in June 2004 granted an evaluation of 
100 percent for a period from June 10, 2003, through July 31, 
2003, based on left knee surgery performed on June 10, 2003.  
The veteran contends that his 100 percent evaluation should 
be continued past July 31, 2003.

A total rating will be granted when it is established by 
report at hospital discharge or outpatient release that 
entitlement is warranted under paragraph (a)(1), (2) or (3) 
of this section effective from the date of hospital admission 
or outpatient treatment and continuing for a period of 1, 2, 
or 3 months from the first day of the month following such 
hospital discharge or outpatient release.  

  (a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

  (1) surgery necessitating at least one month of 
convalescence; 

  (2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 

  (3) immobilization by cast, without surgery, of one major 
joint or more.  

38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

On June 10, 2003, William B. Dial, M.D. performed left knee 
surgery on the veteran for a torn left medial meniscus and 
crystal deposition disease.  On follow-up on June 17, 2003, 
the veteran was ambulating with a cane.  He reported that 
physical therapy was going well, but was painful.  

On August 5, 2003, the veteran complained of bilateral knee 
pain and stated that he had had to walk with crutches and a 
cane because his pain had increased.  Examination of both 
knee showed pain with flexion and extension.  There was 
medial and lateral joint line tenderness to palpation.  
Collateral and cruciate ligaments were intact, and strength 
was good.  The diagnosis was status post arthroscopy with 
partial meniscectomy and debridement of the left knee with 
gouty arthropathy; and gouty arthropathy of the right knee.  

On follow-up on October 6, 2003, Dr. Dial indicated that the 
veteran reported that his left knee was hurting, but that it 
was much better since his arthroscopy and had gradually 
gotten to that point.  Examination revealed a good range of 
motion of the left knee, with motion from 0 to 100 degrees.  
There was tenderness to palpation on the medial ides of the 
knees, with the right knee being worse.  There was pain in 
the anterior aspect of both knees.  The assessment was status 
post left knee arthroscopy, doing better.

In August 2004, Dr. Dial noted that the veteran had had left 
knee arthroscopy in June 2003 and right knee arthroscopy in 
November 2003.  He stated that the veteran's pseudogout which 
was operated on was still affecting his ability to ambulate 
unassisted.  He had a "longer" convalescent time in the 
postop course, and after the left knee surgery, he had to 
bear most of the weight on the right leg during his recovery.  
Dr. Dial stated that with both knees being scoped, the 
veteran required at least 6 months for convalescence and 
therapy.  

On VA examination in November 2007, the veteran stated that 
after his left knee surgery, he was in rehabilitation for 2 
and 1/2 months.  He had not used a wheelchair except to leave 
the hospital room, he had never used crutches, and he had 
used a cane to get into his home post-op the day of the 
surgery and had never been told to stop using the cane.  The 
examiner reviewed the veteran's private records and found no 
mention of a poorly healing operative wound, no mention of 
restriction on weight bearing, and no recommendation for 
immobilization.  The veteran was noted to be active in 
physical therapy in his treatment records, and that did cause 
pain.  The veteran stated that he used his cane at all times 
and used a left knee brace daily.  The examiner's opinion was 
that the veteran no longer required convalescence and no 
longer had severe postoperative residuals after August 1, 
2003.  She noted that private medical records dated in 2003 
during the convalescent period were silent for objective 
evidence of prolonged postoperative residuals or the need for 
prolonged convalescence, and that there was no evidence in 
them of poor wound healing, the need for therapeutic 
immobilization of the left knee joint, or the need for 
continued use of a wheelchair or crutches, and that there was 
no mention that regular weight bearing was prohibited.  She 
also noted that the veteran had had several visits to the VA 
Medical Center during the 6 months after the surgery and that 
those records were also silent regarding any prolonged 
convalescence from the left knee surgery.  

An extension of benefits under 38 C.F.R. § 4.30(a)(1) is not 
warranted because the evidence does not show that the veteran 
required convalescence past July 31, 2003.  While Dr. Dial 
indicated in August 2004 that the veteran had a "longer" 
convalescent time in the post-op course, he did not specify 
how much time in fact was needed solely for convalescence 
from the service-connected left knee surgery in June 2003, 
and none of the VA or private treatment records bear out the 
need for convalescence from the left knee surgery past July 
31, 2003.  Additionally, Dr. Dial's statement that the 
veteran required at least 6 months for convalescence and 
therapy was based upon his having both knees being scoped.  
Importantly, the VA examiner in November 2007 indicated that 
the veteran no longer required convalescence after August 1, 
2003, and this is supported by the post-operative treatment 
records, as discussed above.




As for 38 C.F.R. § 4.30(a)(2), there is no evidence of severe 
postoperative residuals that would warrant an extension of 
the veteran's paragraph 30 benefits beyond July 31, 2003.  
There were no incompletely healed surgical wounds, no 
requirement for therapeutic immobilization of the joint, no 
necessity for house confinement, and no necessity for 
continued use of a wheelchair or crutches.  While the veteran 
reported using crutches on August 5, 2003, this was based 
upon his complaints of bilateral knee pain, and not just his 
left knee.  Further, on October 6, 2003, the veteran stated 
that his left knee was much better since his arthroscopy, and 
examination revealed a good range of motion.  The veteran 
denied having to use a wheelchair or crutches after the date 
of surgery when he was VA examined in November 2007.  
Importantly, after review of the claims folder, the VA 
examiner concluded that the veteran did not have severe post-
operative residuals after August 1, 2003.  As for the 
provisions of 38 C.F.R. § 4.30(a)(3), immobilization by cast 
is not shown.  

A temporary total rating based on convalescence is not 
appropriate simply on the basis that the underlying 
disability continues to be symptomatic following surgery.  
There is nothing in Dr. Dial's August 2004 report, or 
elsewhere in the record, that indicates that any of the 
criteria for an extension of the temporary total rating 
beyond July 31, 2003 are met, and the VA examiner in November 
2007 indicated that there was no need for convalescence and 
there were no longer severe postoperative residuals after 
August 1, 2003.  The convalescence rating can only be for the 
service-connected left knee disability -- as opposed to for 
the veteran's nonservice-connected right knee disability also 
-- and only when the criteria mentioned above are met.  The 
mere presence of pain and the need for therapy for 
rehabilitation mentioned by Dr. Dial in October 2003 and 
August 2004 are not sufficient to grant the claim.  

The Board concludes that the preponderance of the evidence is 
against an extension of a total disability evaluation for 
convalescence beyond July 31, 2003, for convalescence from 
left knee disability.  As the preponderance of the evidence 
is 



against the claim, there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Entitlement to an extension of a temporary total rating under 
38 C.F.R. § 4.30 beyond July 31, 2003, based on a need for 
convalescence following left knee surgery, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


